Citation Nr: 1757881	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits in the amount of $7,880.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1972 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by a Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.


FINDINGS OF FACT

1.  A December 2010 rating decision granted entitlement to nonservice-connected pension benefits.

2.  In April 2011, the Veteran began receiving Social Security Administration (SSA) benefits.  He notified VA of his impending receipt of SSA benefits in March 2011.

3.  In July 2011, the Veteran was advised that his claims for service connection had been denied and that his monthly benefits would not change.

4.  In December 2011, VA notified the Veteran that an overpayment in the amount of $7,880.00 had been created.

5.  VA's collection of the $7,880.00 did not result in the Veteran being unable to provide for his basic necessities and did not nullify the objective for which nonservice-connected pension benefits were intended.

6.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on VA benefits and returning his restitution would result in an unfair gain to him at the expense of the government.
8.  The Veteran bears significant fault for the creation of the debt in the amount of $7,880.00.

9.  It was not against equity and good conscience for VA to recover the amount of the debt.


CONCLUSION OF LAW

The criteria for a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $7,880.00 have not been met.  38 U.S.C. §§ 1503, 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Analysis

The Veteran is seeking a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $7,880.00; the amount has already been recovered by VA.

Historically, as relevant to this claim, in January 2011, the Veteran was notified that he had been approved for nonservice-connected pension benefits in the amount of $985.00 a month.  He was specifically advised in that notice letter that he must promptly notify VA if his income changed, to include as due to receipt of SSA benefits.  Notably, the Veteran had received similar notification letters when he was previously awarded nonservice-connected pension benefits in the early 2000's.

The Veteran was awarded SSA benefits beginning in April 2011, to include a substantial retroactive benefit of $36,874.43.  In March and May 2011, he notified VA and requested that his pension benefits be terminated.  The Veteran did not receive a pension check in May 2011 and assumed his pension benefits had been terminated as requested.  However, he subsequently received checks in June and July 2011, neither of which were returned and both of which were cashed.  

On July 19, 2011, the Veteran received a letter in which he was advised that his claims for service connection had been denied and that his monthly benefits would not change.  In statements submitted throughout the appeal, including during the August 2017 Board hearing, the Veteran asserted that the receipt of this letter led him to believe he was entitled to his pension benefits, despite his receipt of SSA benefits.  

In December 2011, the Veteran was advised of his debt in the amount of $7,880.00 and of his waiver rights.  He has reported that the recoupment of the debt caused him extreme financial hardship and resulted in his loss of an apartment.

In a Financial Status Report (FSR) dated in March 2012, the Veteran reported a monthly income of $1,548.00 from SSA benefits.  Notably, the record indicates the Veteran was receiving $1,663.00 a month in SSA benefits and this disparity may be due to the Veteran's credit union loan being automatically deducted from his benefit as he reported in August 2012.  He reported monthly expenses of $1,485.90 (including a $795.00 rent payment, $200.00 for food, $135.00 for utilities and heat, a $177.15 car loan payment, $68.09 for insurance, a $60.66 student loan payment, and $50.00 for medical expenses).  He further reported owning $10,800.00 in assets, to include a vehicle and what appears to be a boat.  His installment contracts and debts included an outstanding balance on his car, private student loans, and various forms of insurance.  He reported having $1,106.26 in past-due bills.

In May 2012, a decision was issued denying the Veteran's request for waiver of recovery of overpayment.  The decision indicated that the Veteran was found to be free of fraud, misrepresentation, or bad faith.  It was explained that the standards of equity and good conscience were applied, which indicated that: (1) the Veteran was at significant fault for the creation of the debt via his acceptance of VA pension benefits when he had actual knowledge he was no longer entitled to receive them and made no attempt to return the checks; (2) allowing the Veteran to retain funds to which he was not entitled would unjustly enrich him at the Government's expense; (3) repayment of the debt did not defeat the purpose of the pension as the receipt of SSA benefits provided a minimum level of financial security negating the need for nonservice-connected pension benefits; and (4) that fault and unjust enrichment outweighed any claim of financial hardship.  Ultimately, it was determined that a denial of the waiver would not be against equity and good conscience.

In his August 2012 notice of disagreement, the Veteran reported his monthly income was $1,580.00 after the credit union automatically withdrew his $177.15 car loan payment.  He reported monthly expenses of $1,395.00 (including a $795.00 rent payment, $250.00 for utilities (reported as only $135.00 in the March 2012 FSR), and $350.00-$400.00 for food (reported as only $200.00 in the March 2012 FSR).  Then, in October 2012, the Veteran submitted another FSR that reflected identical amounts to those listed in the March 2012 FSR.

In his March 2013 substantive appeal and at the August 2017 Board hearing, the Veteran expressed his belief that the July 2011 letter advising him that his nonservice-connected pension benefits would continue lead him to believe he was entitled to continued pension benefits.  His representative argued that unjust enrichment was not present as the Veteran had not actually retained the money; rather, he had used it to pay off debts he had incurred while awaiting his SSA benefits.  At the hearing the Veteran reported receiving $1,829.00 a month from SSA and earning between $400.00 and $500.00 working at a temporary part-time job.  He had expenses of $2,200.00.

The Board first finds that waiver of recovery is not prohibited as it has determined that the overpayment of nonservice-connected pension benefits was not the result of conduct on the Veteran's part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

As the Veteran's conduct in this matter has not consisted of "fraud," "misrepresentation of a material fact," or "bad faith," his request for waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker.  Among these are (1) whether actions of the debtor contributed to the creation of the debt, (2) whether collection would deprive the debtor or the debtor's family of basic necessities, (3) whether recovery of the debt would nullify the objective for which benefits were intended, (4) whether failure to make restitution would result in unfair gain to the debtor, and (5) whether the debtor has changed position to his/her detriment due to his/her reliance upon the receipt of VA benefits.  Additionally, the decision-maker must conduct a "balancing of the faults," weighing the fault of the debtor against any fault attributable to VA.

Initially, the Board notes that the Veteran has never challenged the validity of the debt and that matter is not before the Board.  However, the Board notes that the law is clear that nonservice-connected pension benefits are an income-based award and entitlement to such is hinged on a veteran having a countable family income that is less than the annual pension limit set by Congress.  38 U.S.C. § 1521; 38 C.F.R. 
§ 3.23(b).  Because improved pension is a need-based program, countable income includes income from most sources, including SSA benefits.  In 2011, the maximum annual pension rate (MAPR) for an unmarried veteran was $12,256.00 for the entire year and would have been $8,170.66 for the period from April - December.  See 38 C.F.R. § 3.23(a)(1); http://www.benefits.va.gov/pension/
current_rates_Veteran_pen.asp).  Even based on the lowest amount of monthly SSA benefits reported, $1,548.00, and excluding the  lump sum payment the Veteran received from SSA, the Veteran's income from April-December 2011 was $12,384.00.  Thus, his income exceeded the limit allowable for entitlement to nonservice-connected pension benefits.  Accordingly, as VA had already paid benefits for the term for which the Veteran was not entitled to such, a debt of pension benefits in the amount of $7,880.00 was created.  The Veteran now seeks a waiver of recovery of such debt.

Turning to the first consideration under the principles of equity and good conscience, the Board finds the Veteran is at significant fault in the creation of the debt.  In this regard, while the Veteran did notify VA of his SSA award, he continued to receive and cash the pension checks in spite of his admitted knowledge that his SSA benefits should have terminated his pension benefits.  Further, while the Veteran argues that the aforementioned July 2011 letter led him to believe he was entitled to both SSA and pension benefits, the record indicates that he received at least two pension checks prior to the July 2011 letter, both of which were cashed.  Moreover, his assumption was illogical in the face of the evidence at hand.  Specifically, when the Veteran reported no income, he was awarded $985.00 in need-based nonservice-connected pension benefits.  Thus, his receipt of at least $1,548.00 in SSA benefits should have made him aware that he was no longer entitled to the lesser need-based award.  Additionally, the Veteran has expressed confusion over his continued receipt of the checks, but rather than seeking clarification or returning the checks, he cashed them.  Therefore, the Board concludes that he is at significant fault for the creation of the debt.

The next factor to consider is whether collection of the Veteran's debt would deprive him of basic necessities.  In this case, the debt has already been recovered.  While the Veteran reported at the August 2017 hearing that repaying the debt caused him financial difficulties, he did not contend that such deprived him of basic necessities.  In light of the foregoing, the Board finds that recovery of the Veteran's overpayment did not result in undue financial hardship, and that collection did not deprive him of basic necessities.

The Board next considers whether waiving the debt would nullify the objective for which benefits were intended.  The nonservice-connected pension benefit is an income-based program intended to give beneficiaries a minimum level of financial security and any increase in income results in a dollar-for-dollar reduction.  Therefore, repayment of this debt does not defeat the benefits purpose as the Veteran maintained a minimum level of financial security.

The Board next considers whether the Veteran's failure to make restitution (or the return of restitution already paid) would result in unfair gain to himself.  Here, the Veteran created the debt to VA by continuing to accept need-based benefits despite the cessation of his need.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled to receive.  While the Veteran's representative has argued that the Veteran was not unjustly enriched because he did not actually retain much of the procured funds, the Board finds this argument without merit.  Unjust enrichment can take many forms and, in this case, the Veteran was unjustly enriched in that his debt was reduced by payment thereof, which relieved him of stress and obligation, and allowed him to use his remaining money in ways other than debt payment.  Thus, the Board finds that returning the Veteran's already-paid restitution to him would result in an unjust enrichment.

The Board must also consider whether the Veteran detrimentally changed his position due to reliance upon the receipt of VA pension benefits.  The Veteran contends that he signed a lease he would otherwise be unable to afford based on his belief he was entitled to both SSA benefits and VA pension benefits.  In the absence of any information to show that signing the lease caused him a detriment or that he relinquished a valuable right, the Board finds the Veteran did not detrimentally change his position due to reliance on VA pension benefits.  38 C.F.R. 
§ 1.965(a)(6).  

Finally, while the above-mentioned factors weigh against waiver of the debt in the amount of $7,880.00, the Board must still weigh the fault of the debtor against the fault attributable to VA in arriving at its ultimate decision.  The record shows that VA was notified of the Veteran's change in income, but due to a high volume of claims, was unable to process the termination of benefits quickly.  Thus, the Board ultimately finds that VA had some fault in the creation of the debt whereas the Veteran had significant fault.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $7,880.00 was not against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.


ORDER

Waiver of recovery of an overpayment of VA pension benefits in the amount of $7,880.00 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


